Case 1:19-cv-02277-DLP-JPH Document 88-13 Filed 12/14/20 Page 1 of 3 PageID #: 676




  Summary
  In 2020, I (Michael Goosby) was contracted to complete a best practices based review of the
  Indianapolis Metropolitan Police Department (IMPD) Canine Unit. This summary will provide a
  basic briefing of the process, and provides recommendations.



  The review process included:

     •    An assessment of the current canine policies and procedures
     •    A review of other agency’s canine policies and procedures
     •    Meetings with and interviews of IMPD canine unit personnel and leadership team
     •    Research and insight on best practices in canine policing
     •    Attendance at Department canine training and discussion with key personnel involved in
          the training



  The final recommendations will cover the following areas:

      •   Canine unit operations
      •   Canine unit supervision and leadership



  The Police Service Dog: The most important component of a successful canine search team.
  As such, the canine possesses the confidence and ability to search independently, while also
  having the attributes necessary to maintain a level of control. Although there are many attributes
  of a successful Police Service Dog, these are foundational skills that will provide the basis for
  further development.

  The Handler: The handler’s ability to provide direction to the Police Service Dog, thus
  ensuring a systematic and detailed search is conducted while providing every opportunity for the
  canine to locate a hidden suspect/decoy or rendering a particular area clear of any potential
  threats. Furthermore, the handler’s ability to read and understand his/her canine’s behavior and
  potential alerts as it conducts the search is essential.

  The Team: A well balanced group of support officers who work under the guidance and
  leadership of the canine handler, to ensure operational and tactical success.
Case 1:19-cv-02277-DLP-JPH Document 88-13 Filed 12/14/20 Page 2 of 3 PageID #: 677




  Canine Unit Operations
  The Indianapolis Metropolitan Police Department Canine Unit is a committed group of
  professionals who are dedicated to the Department and the City of Indianapolis. Each member
  of the team fulfills their responsibilities with professionalism and enthusiasm. Throughout this
  entire process everyone was supportive and understanding of the changes that were likely to be
  made within the unit.

  The best practices in canine policing dictate that the Police Service Dog (PSD) should be used
  primarily as a tool to located suspects and not as an apprehension device or force option. While
  apprehension and/or canine as a force option is a secondary consideration, the focus of canine
  operations should be on the search abilities and the tactics employed in that process.

  Recommendations:

     •   Amend the search criteria to – Searches for felony suspects; Searches for misdemeanor
         suspects reasonably believed to be armed with a gun or other deadly weapon; Search in
         conjunction with a preplanned or spontaneous SWAT-related incident.
     •   Directed Bite – a K-9 officer may direct his/her K-9 to bite a suspect and or apprehend a
         fleeing or otherwise evading suspect by biting when it is objectively reasonable as
         outlined in the Department’s Use of Force policy. Revised policy language should
         reiterate that a directed bite is an independent Use of Force, requiring articulation based
         on the facts and circumstances consistent with the Department’s Use of Force policy.
     •   The Department should reassess the mission of the canine unit with an objective focus
         on effectively searching for and locating criminal suspects, with a secondary
         consideration of use of canines as an apprehension tool or use of force option.
     •   Self-deployment should be restricted by policy; outside agencies should be required to
         formerly contact the INCIDENT Commander, who must be accountable for assessing all
         the information before making a deployment decision. Outside agencies searching in
         place of IMPD K9 teams should be the exception and not the norm.
     •   Handlers should be cognizant of the time that their PSD is actively on the bite,
         minimizing that time as feasible and appropriate.
     •   Handlers should make every effort to recall their PSD off the bite after the suspect has
         been located and employ conventional tactics when appropriate, rather than hard-out as a
         default.
     •   The canine supervisor (and in his/her absence, the on scene supervisor) should be
         responsible to expressly approve or deny the deployment of the canine.

     •   The Post Bite Assessment/Debrief process should identify any operational issues and
         deficiencies with either the PSD or handler. The deficiencies should be handled
Case 1:19-cv-02277-DLP-JPH Document 88-13 Filed 12/14/20 Page 3 of 3 PageID #: 678




         accordingly (i.e. informal counseling, training, or removal from service until proper
         remediation can take place.

     •   The Department should establish a clear set of K-9 protocols regarding the activation and
         deactivation of the Body Worn Camera.




  Canine Unit Supervision and Leadership
  Due to the high risk of liability associated with canine policing, supervisory oversight and
  dynamic formal leadership are critical to effective operations. When there is a void of formal
  leadership in specialized units, officers are forced to develop an informal leadership structure.
  While this process is not always destructive when strong informal leaders are present – when
  ineffective informal leaders are present, it can lead to specialized operations that can/will be
  inconsistent with agency policy and expectations, or actions that may be deemed outside of the
  course and scope of duty. While not specific to the IMPD Canine Unit, these are important
  general organization precepts which emphasize the importance of strong, consistent, formal
  leadership in specialized units.

  Recommendations:

     •   For effective leadership and accountability, a canine sergeant (supervisor) should be
         assigned and working whenever any canine teams are working.
     •   Department leadership should conduct training for all supervisors to ensure they are all
         familiar with canine operations, policy, command post operations, and all tenets of
         command and control.
